Lyon, J.
This is a contest between two adverse claimants of a fund in court which belongs to one or the other of them. When the plaintiff introduced the policy in evidence, which by its terms was payable to him, he made a prima facie case entitling him to the proceeds thereof, theretofore paid into court by the insurance company. But the defendant Martha, the executrix and legatee of Don A., introduced testimony tending to show that the indebtedness of Don A. to plaintiff, secured by the policy, had been fully paid. It being undisputed that the policy was made to plaintiff as collateral security, proof of full payment of the indebtedness secured by it would, in the absence of any further proofs, demonstrate that defendant is entitled to such proceeds, and would thus defeat the plaintiff’s claim thereto. To meet this proof of defendant, the plaintiff introduced testimony tending to show the absolute relinquishment to him, by Don A., of the policy, and the right to dispose thereof. The plaintiff also offered testimony which would or might have proved, or tended to prove, that Don A. owed him money other than .the amount of the three notes, exceeding the proceeds of thb policy, for the payment of which he held the policy as collateral security. Objection was made to this testimony, and the objection was sustained by the court. The. testimony was ruled out, on the ground that, the plaintiff having given evidence of his unconditional ownership of the policy, it would be incon*501sistent therewith to permit him to claim that he still held the policy as collateral security.
We think the ruling was erroneous. No inconsistency is perceived in the two claims. Propositions are inconsistent when proof of one necessarily disproves the other. But proof that plaintiff was the unconditional owner of the policy does not disprove that Don A. was indebted to him over and above the indebtedness on the three notes. If his testimony failed to prove such unconditional ownership of the policy (and the verdict shows that it did so fail) he still held the policy as collateral security under the original agreement, and no good reason is perceived why he should not be permitted to show, if he can, that a portion of the indebtedness to which the policy is collateral has not been paid. The effect of the ruling of the court was to compel plaintiff to elect upon which of the two grounds he would rely, but such election cannot properly be required unless the grounds are inconsistent with each other. For the same reasons the offered testimony was not inconsistent with or a departure from the allegation of the complaint (if it contains such allegation) that the plaintiff is the owner and holder of the policy. Were the plaintiff relying exclusively upon holding the policy as collateral security, this would be correct pleading, for until all such indebtedness is paid he has the legal title thereto, and may maintain an action upon it in his own name. Many authorities sustaining these views are cited in the'brief of counsel for plaintiff. Indeed, the law on these subjects is quite elementary. For the error in excluding the above-mentioned testimony offered by plaintiff the judgment must be reversed.
The record discloses another error. In opening the case to the jury, counsel for defendant was allowed, against objection by plaintiff, to read, and did read, a portion of the will of Don A. Shove in which it was stated that the three notes to plaintiff had been paid, that he owed plaintiff noth*502ing in 1873 and 1874, and that the latter had no right to retain the policy. This was not competent evidence, and the court so held when the will was offered in evidence. The reading of it to the jury might have prejudiced the plaintiff, for it placed before them, surreptitiously, the testator’s version of-the matter, which was hostile to plaintiff’s claim, and the plaintiff was not a competent witness in his own behalf to disprove it. Whether this error is of itself sufficient to work a reversal of the judgment it is unnecessary to determine.
Numerous other errors are assigned, but it is deemed unnecessary to determine them on this appeal.
The printed brief of counsel for plaintiff contains seventy pages, only eighteen of which are occupied with the assignments of error and argument. It contains the instructions proposed on behalf of plaintiff, and the charge of the court in full, occupying sixteen pages, all of which are printed in the case. It was entirely unnecessary to duplicate them in the brief. The balance of the brief is made up largely of copious extracts from the testimony, instead of an abstract thereof, which is all that is required. Moreover, the exceptions of plaintiff to the refusal of the court to give the instructions proposed by him, and to the charge of the court, are inserted in the printed case in full, covering several pages. This is cumbersome and unnecessary. Exceptions may always be very briefly indicated in- the case, and when taken to the charge are best indicated by inclosing in brackets each portion excepted to. We deem it our duty to direct the clerk to allow in the taxation of costs for printing but thirty-five pages of plaintiff’s brief.
By the Court.—The judgment of the circuit court is reversed, and the cause will be remanded for a new trial.